DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-3, 8-13, 15-23, is/are filed on 4/21/22 are currently pending. Claim(s) 19-20 is/are withdrawn, 1-3, 8-13, 15-18, 21-23 is/are rejected.
Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20160376095 A1) in view of Tetsuya (WO 2018084302 A1). 

    PNG
    media_image1.png
    486
    792
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    384
    690
    media_image2.png
    Greyscale

Regarding claims 1, 21-23, Tanaka teaches a liquid purification apparatus broadly to remove different impurities that accumulate in a tank, comprising: a tank body  (110) having a liquid passage port (V16) and a circulation port (V18) communicated to a storage space  (S12) inside the tank body, wherein the tank body is a movable type tank body [0005, 0033] (figs. 2-3); a return tube  (120) having one end connected to the circulation port and another end extending to the storage space; and a filtration device (130) located outside the tank body in between the liquid passage port and the circulation port and a piping (piping directly connected to 130) connecting the liquid sending pump and the filtration device (130) to the liquid passage port and the circulation port [0024-0032]. Tanaka does not teach a liquid sending pump. However, this is very common in the art 

    PNG
    media_image3.png
    249
    412
    media_image3.png
    Greyscale

Tetsuya teaches a similar system comprising a storage tank (10) to hold fluid. Tank comprises a stainless steel wetted PTFE (fluororesin). Tetsuya recognizes particulate impurities are found in the tank. The reference provides a pump (20) a to control flow and generate a specific pressure to flow through and with additional filters (i.e. 30-50) to remove unwanted build up contaminants. It would have been obvious to one of ordinary skill to incorporate the teachings of Tetsuya in Tanaka for the aforesaid advantages (p. 55-61). Tetsuya teaches wherein the filtration device includes at least a first filter and a second filter, the first filter (i.e. 30) is located in between the second filter (32) and the liquid passage port, and the second filter is located in between the first filter and the circulation port (see at least p. 55-61) (‘It is preferable. Typically, the first filter and the second filter are preferably different in at least one of the hole diameter and the constituent material. It is preferable that the second and subsequent pore diameters are the same or smaller than the first filtering pore diameter’).
Regarding claim 2, Tanaka teaches further comprising: an extraction tube (140 connected to 116) having one end connected to the liquid passage port and another end extending to the bottom of the storage space [0031].
Regarding claim 3, Tanaka teaches wherein a liquid contacting surface of the return tube and the extraction tube are made of fluororesin [claim 6 - Teflon].
Regarding claim 8, Tetsuya teaches wherein the first filter and the second filter are made of fluororesin (PTFE) (p. 55-61).
Regarding claim 9, Tetsuya teaches wherein the first filter and the second filter are made of different materials (p. 55-61).
Regarding claim 10, Tetsuya teaches wherein a liquid contacting surface of the tank body is made of fluororesin (10 - Stainless steel wetted part coated with PTFE) (p. 55-61).
Regarding claims 11-12, the types of pump are extremely well-known in the art. It would have been obvious to one of ordinary skill to use one these pumps (such as a centrifugal pump) for the purpose of cost efficiency, common availability, and the ability to regulate flow (p. 55-61). From a plethora of references centrifugal pumps are commonly used in fluid filtration. For example WO 2015168801 A1 [0039-0044] teaches centrifugal pumps as it allows to precisely adjust flow rate to circulate fluid in a closed.  Also see WO 2015086773 A which teaches centrifugal pumps are particularly suitable because of their efficiency, their reliability, as well as the good availability at cost.  Also see, WO 2014095303 A1 (p. 17). Therefore, it would have been obvious to one of ordinary skill to have used a centrifugal pump for the aforesaid advantages.  
Regarding claim 13, Tanaka teaches wherein a liquid contacting surface of the piping is electrolytic polished stainless steel (electrolytic polished is considered product-by-process) (p. 55-61). 
Regarding claim 15, Tanaka teaches wherein the tank body is a tank body of a lorry [0005] (figs. 2-3).
Regarding claim 16, as shown from the figures, Tanaka appears to exhibit the same ratio of a length of the return tube to a height of the tank body is in a range of 1:10 to 2:10. Further there is no specified criticality for these ranges and would have been would have matter of design choice.
Regarding claim 17, Tanaka teaches wherein the tank body further comprises a manhole (112) and an air hole (114) located on the top of the tank body.
Regarding claim 18, Tanaka teaches further comprising a support (150) and a wheel set (160) mounted at the bottom of the tank body, respectively being close to a front end and a rear end of the tank body, and configured to collaboratively support the tank body on the ground [0033] (fig. 3).
Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20160376095 A1) in view of Tetsuya (WO 2018084302 A1) with relevant evidence. 
Regarding claim 21, Tanaka teaches a liquid purification apparatus broadly to remove different impurities that accumulate in a tank, comprising: a tank body  (110) having a liquid passage port (V16) and a circulation port (V18) communicated to a storage space  (S12) inside the tank body, wherein the tank body is a movable type tank body [0005, 0033] (figs. 2-3); a return tube  (120) having one end connected to the circulation port and another end extending to the storage space; and a filtration device (130) located outside the tank body in between the liquid passage port and the circulation port and a piping (piping directly connected to 130) connecting the liquid sending pump and the filtration device (130) to the liquid passage port and the circulation port [0024-0032]. Tanaka does not teach a liquid sending pump. However, this is very common in the art.
Tetsuya teaches a similar system comprising a storage tank (10) to hold fluid. Tank comprises a stainless steel wetted PTFE (fluororesin). Tetsuya recognizes particulate impurities are found in the tank. The reference provides a pump (20) a to control flow and generate a specific pressure to flow through and with additional filters (i.e. 30-50) to remove unwanted build up contaminants. It would have been obvious to one of ordinary skill to incorporate the teachings of Tetsuya in Tanaka for the aforesaid advantages (p. 55-61). Tetsuya teaches wherein the filtration device includes at least a first filter and a second filter, the first filter (i.e. 30) is located in between the second filter (32) and the liquid passage port, and the second filter is located in between the first filter and the circulation port (see at least p. 55-61) (‘It is preferable… the first filter and the second filter are preferably different in at least one of the hole diameter and the constituent material. It is preferable that the second and subsequent pore diameters are the same or smaller than the first filtering pore diameter’). The references as combined do not teach a centrifugal pump. However, from a plethora of references centrifugal pumps are commonly used in fluid filtration. For example, WO 2015168801 A1 [0039-0044] teaches centrifugal pumps as it allows to precisely adjust flow rate to circulate fluid in a closed.  Also see WO 2015086773 A which teaches centrifugal pumps are particularly suitable because of their efficiency, their reliability, as well as the good availability at cost.  Also see, WO 2014095303 A1 (p. 17). Therefore, it would have been obvious to one of ordinary skill to have used a centrifugal pump for the aforesaid advantages and providing a predictable result in pumping fluid. 
Regarding claim 21, Tanaka teaches a liquid purification apparatus broadly to remove different impurities that accumulate in a tank, comprising: a tank body  (110) having a liquid passage port (V16) and a circulation port (V18) communicated to a storage space  (S12) inside the tank body, wherein the tank body is a movable type tank body [0005, 0033] (figs. 2-3); a return tube  (120) having one end connected to the circulation port and another end extending to the storage space; and a filtration device (130) located outside the tank body in between the liquid passage port and the circulation port and a piping (piping directly connected to 130) connecting the liquid sending pump and the filtration device (130) to the liquid passage port and the circulation port [0024-0032]. 
Tanaka does not teach a liquid sending pump. However, this is very common in the art. Tetsuya teaches a similar system comprising a storage tank (10) to hold fluid. Tank comprises a stainless steel wetted PTFE (fluororesin). Tetsuya recognizes particulate impurities are found in the tank. The reference provides a pump (20) a to control flow and generate a specific pressure to flow through and with additional filters (i.e. 30-50) to remove unwanted build up contaminants. It would have been obvious to one of ordinary skill to incorporate the teachings of Tetsuya in Tanaka for the aforesaid advantages (p. 55-61). Tetsuya teaches wherein the filtration device includes at least a first filter and a second filter, the first filter (i.e. 30) is located in between the second filter (32) and the liquid passage port, and the second filter is located in between the first filter and the circulation port (see at least p. 55-61).
As to having piping and tubes of a certain claimed material. The examiner notes the phrase “electrolytic polished” is considered product by process and is not given any patentable weight. How the stainless steel is produced is irrelevant in an apparatus claim. Further, the reference mentions the return tube is coated with fluororesin (Teflon) or made of stainless to prevent agglomeration and corrosion. It would have been envisaged if not found obvious to one of ordinary skill to also have tried to make all tubing/piping including return and extraction tube and piping of stainless steel and Teflon coated for the aforesaid advantages. See KSR Int'l. v. Teleflex Inc., 127 S. Ct. 1727, 1732, 82 USPQ2d 1385, 1390 (2007). "it is commonsense that familiar items have obvious uses beyond their primary purposes, and a person of ordinary skill often will be able to fit the teachings of multiple patents together like pieces of a puzzle". "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results". Furthermore, in the analogous art of solving a similar problem of preventing elution of material JP 3080865 B2 teaches that pipes used in liquid tanks can be made of fluroresin and stainless steel and electrolytically polished (p. 5). Therefore it would have been obvious to one of ordinary skill to have to incorporated the teachings of JP ‘865 for the aforesaid advantages. 
Regarding claim 23, Tanaka teaches a liquid purification apparatus broadly to remove different impurities that accumulate in a tank, comprising: a tank body  (110) having a liquid passage port (V16) and a circulation port (V18) communicated to a storage space  (S12) inside the tank body, wherein the tank body is a movable type tank body [0005, 0033] (figs. 2-3); a return tube  (120) having one end connected to the circulation port and another end extending to the storage space; and a filtration device (130) located outside the tank body in between the liquid passage port and the circulation port and a piping (piping directly connected to 130) connecting the liquid sending pump and the filtration device (130) to the liquid passage port and the circulation port [0024-0032]. Tanaka does not teach a liquid sending pump. However, this is very common in the art . Tetsuya teaches a similar system comprising a storage tank (10) to hold fluid. Tank comprises a stainless steel wetted PTFE (fluororesin). Tetsuya recognizes particulate impurities are found in the tank. The reference provides a pump (20) a to control flow and generate a specific pressure to flow through and with additional filters (i.e. 30-50) to remove unwanted build up contaminants. It would have been obvious to one of ordinary skill to incorporate the teachings of Tetsuya in Tanaka for the aforesaid advantages (p. 55-61). Tetsuya teaches wherein the filtration device includes at least a first filter and a second filter, the first filter (i.e. 30) is located in between the second filter (32) and the liquid passage port, and the second filter is located in between the first filter and the circulation port (see at least p. 55-61) (‘It is preferable. Typically, the first filter and the second filter are preferably different in at least one of the hole diameter and the constituent material. It is preferable that the second and subsequent pore diameters are the same or smaller than the first filtering pore diameter’). Tetsuya through broader disclosure teaches wherein the pore size of the first filter is R1 and the pore size of the second filter is R2, and R1≥R2 (see at least p. 55-61). Note: Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123.
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Response to Arguments
	
Applicant argue Tetsuya does it mention that tank 10 is a movable tank. And the purpose of the tank is different. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the rejection is based on Tanaka in view of Tetsuya. The deficiency of being a movable tank argued in Tetsuya is taught already in the primary reference, Tanaka.

Applicant that a non-movable tank will be subjected to contamination risks, resulting in poor handling properties". Therefore, the tank 10 taught by Tetsuya will have the same problems.
This is not found persuasive. The application states ‘may’ and does not imply all to non-movable tanks. Both references clearly recognized the tanks as storage tanks that require filtration of unwanted contaminants built within the tank. Further simply because applicant recognizes it to be a problem doesn’t mean this problem will be recognized by the prior art. Such conclusory statements regarding skepticism by others or unexpected results are not persuasive. See In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974) (An attorney's arguments cannot take the place of evidence). 
Applicant argue Tanaka is merely based on hindsight gleaned from the instant application.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392,170 USPQ 209 (CCPA 1971). Tanaka teaches using a filter device (130) to remove contaminants that build up in storage tank (100). Therefore, the reference recognizes a need for filtration to remove contaminants. It would have been obvious to one of ordinary skill to have provided a pump (20) a to control flow and generate a specific pressure to flow through and with additional filters (i.e. 30-50) to remove unwanted build up contaminants. 
Applicant argue the Office insist that the claimed non-volumetric type pump is very common in the art in the field of chemical liquid purification. Applicant respectfully request the Office to find a reference teaching the same.
However, this is not found persuasive. From a plethora of references centrifugal pumps are commonly used in fluid filtration. For example, WO 2015168801 A1 [0039-0044] teaches centrifugal pumps as it allows to precisely adjust flow rate to circulate fluid in a closed.  Also see WO 2015086773 A which teaches centrifugal pumps are particularly suitable because of their efficiency, their reliability, as well as the good availability at cost.  Also see, WO 2014095303 A1 (p. 17). Therefore, it would have been obvious to one of ordinary skill to have used a centrifugal pump for the aforesaid advantages. 
Applicant believes that the combination of the references still fails to teach that the return tube and the extraction tube need to be made of fluororesin. And return tube and the extraction tube need to be made of fluororesin, while the piping needs to be made of electrolytic polished stainless steel (SUS).
The phrase “electrolytic polished” is considered product by process and is not given any patentable weight. How the stainless steel is produced is irrelevant in an apparatus claim. Further, the reference mentions the return tube is coated with fluororesin (Teflon) or made of stainless to prevent agglomeration and corrosion. It would have been envisaged if not found obvious to one of ordinary skill to also have tried to make all tubing of system including return and extraction tube, and piping of stainless steel and Teflon coated for the aforesaid advantages. See KSR Int'l. v. Teleflex Inc., 127 S. Ct. 1727, 1732, 82 USPQ2d 1385, 1390 (2007). "it is commonsense that familiar items have obvious uses beyond their primary purposes, and a person of ordinary skill often will be able to fit the teachings of multiple patents together like pieces of a puzzle". "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results". Furthermore, in the analogous art of solving a similar problem of using material to prevent elution. JP 3080865 B2 teaches that pipes used in liquid tanks can be made of fluororesin and stainless electrolytically polished (p. 5) which would have been readily found obvious. 
Applicant argue as shown in example 14, when only one of the first/second filters is made of PTFE while the other is made of Nylon, even if the R1 > R2 feature is fulfilled, the trace metal and online wet pai1icles evaluation result is poor. 
This is not found persuasive. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777